Citation Nr: 1029552	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1977 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in July 2010 and accepted such hearing in lieu of an in-person 
hearing before a Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 80 percent.  

2.  The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due solely to the effects of his 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability it is ratable 
at 60 percent or more, and that if there are two or more such 
disabilities at least one is ratable at 40 percent or more and 
the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).



Analysis

Service connection is in effect for the following disabilities: 
pulmonary and cutaneous sarcoidosis, rated as 60 percent 
disabling; hypertension, rated as 20 percent disabling; diabetes 
insipidous, rated as 20 percent disabling; hypogonadotropic 
hypogonadism, rated as 10 percent disabling; and for a residual 
scar on the left side of the chest, which is rated as 10 percent 
disabling.  The Veteran's combined rating for all his service-
connected disabilities is 80 percent.  In addition, the Veteran 
has a single disability rated at 40 percent or greater.  
Accordingly, the Veteran meets the minimum schedular criteria for 
the assignment of a TDIU.

The Veteran reported that he last worked full-time in May 1994, 
at which time he worked as a security guard for a security 
company.  The Veteran reported that he left that job before he 
was terminated because he could not complete his rounds in a 
timely fashion because of his service-connected disabilities.  
Additionally, the Veteran is reported to have a college education 
and he has only held two, short-term jobs since his separation 
from active service in July 1993.  The Veteran reported that he 
first had worked for a heating and air company for approximately 
3 months, after which time got his job with a security firm, 
which he held for approximately 7 months before leaving to avoid 
termination.

Of record is an August 2008 statement from the Veteran's former 
supervisor, Ms. B.I.  In her statement, Ms. B.I. reported that 
the Veteran's former job description included keeping a log sheet 
of the times he made security checks in the warehouse, both 
inside and outside.  She reported that the checks were to be made 
at different times during the 8 hour nightshift.  Ms. B.I. stated 
that it had taken the Veteran longer than average to make his 
checks as he often had to stop on his rounds several times to 
catch his breath.  She also reported that at one point they had 
provided a bicycle for the Veteran to ride to make his rounds 
easier, but that due to insurance issues this practice was 
discontinued.  She reported that the Veteran continued to have 
problems meeting the job requirements and he left on his own 
accord to avoid being terminated.

A review of the medical evidence of record reveals that the 
Veteran experiences shortness of breath, especially upon 
exertion, and that this symptom has been associated with his 
pulmonary sarcoidosis.

In September 2008, the Veteran was afforded a VA examination.  At 
that time the Veteran reported that he had not worked since 1994 
because he was physically unable to do security work and because 
he felt chronically fatigued.  The examiner reported that the 
Veteran's sarcoidosis with pulmonary fibrosis caused impairment 
of physical exertion which would cause the Veteran to experience 
difficulty doing physical labor.  The examiner reported that the 
Veteran was limited in his ability to walk further than one block 
at a time by this disability.  The examiner also reported that 
the Veteran would not be precluded from sedentary labor, other 
than by his subjective complaints of feeling fatigued and lacking 
stamina.

The Board notes that at his July 2010 Board hearing, the Veteran 
reported that he currently volunteered as a guardian ad litum 
approximately two hours a week.  He reported that he was able to 
do this volunteer work when he was out and about running his 
normal errands and that he continued with the volunteer work 
because it made him feel useful.  The Veteran also reported that 
his volunteer work supervisor was very understanding and 
accommodating with regard to making allowances for the Veteran's 
disabilities.    

The Board finds that the Veteran's ability to maintain two hours 
a week of volunteer work does not mean that he would be able to 
obtain and maintain gainful employment.  As the Veteran reported, 
the main reasons he has been able to continue with his volunteer 
work was because he was able to complete his work while out 
running his own errands and because his supervisor was 
accommodating.  It is unlikely that this sort of accommodation 
would be made available to the Veteran in a competitive 
employment environment.         

The Board has considered all of the evidence pertaining to the 
severity of the service-connected disabilities and their affect 
on the Veteran's employment opportunities.  While the September 
2008 VA examiner reported that the Veteran would not be precluded 
from sedentary employment, there is no evidence of record which 
indicates that the Veteran would be capable of any sedentary 
employment.  Additionally, it is clear that the Veteran left his 
last job as a result of his pulmonary symptoms and their 
interference with his ability to perform the functions of his 
position.   

In light of the Veteran's occupational background, the medical 
opinion reporting that the Veteran's sarcoidosis with pulmonary 
fibrosis would cause impairment of physical exertion causing him 
to experience difficulty doing physical labor, and the other 
medical evidence documenting the severity of his service-
connected disabilities, the Board finds that the Veteran's 
service-connected disabilities alone are enough to render him 
unable to obtain and maintain any form of substantially gainful 
employment.  Thus, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


